    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
    MAX AMPARO,

                                     Plaintiff,
    v.                                                           ORDER

    THE CITY OF YONKERS, et al.,                                 21-CV-02672 (PMH)

                                       Defendants.
    ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

           On or about March 4, 2021, Plaintiff Max Amparo (“Plaintiff”) commenced an action in

the Supreme Court of the State of New York, County of Westchester against Defendants

Westchester County Department of Correction (the “Removing Defendant”), The City of Yonkers,

Police Officer William Quirk, Policy Officer Timothy McMenamin, Police Officer Frank

Califano, Police Officer Sean Concannon, and Detective John Sokolic (collectively, the “Yonkers

Defendants”) 1 by the service and filing of a Summons and Complaint, which was thereafter

amended on or about March 7, 2021. (Doc. 1, “Not. of Removal ¶¶ 1-2; Doc. 1-2). On March 29,

2021, the Removing Defendant removed this action from state court pursuant to 28 U.S.C. §§ 1441

and 1446. (Not. of Removal at 1, ¶¶ 6, 8). On April 6, 2021, the Removing Defendant filed a pre-

motion letter seeking a conference in anticipation of filing a motion to dismiss. (Doc. 3). On April

15, 2021, the Court granted the requested pre-motion conference and directed Plaintiff to respond

to the Removing Defendant’s letter at least one week in advance of the conference. (Doc. 5). The

Court further noted in its Order that counsel for all parties should file a notice of appearance in

advance of the conference. (Id.).




1
    Plaintiff also named as defendants Correction Officers John Does 1-5.

                                                           1
       On April 23, 2021, Plaintiff moved to remand this action to state court. (Doc. 8). On May

5, 2021, Plaintiff filed its response letter in advance of the pre-motion conference as directed by

the Court. (Doc. 11). On May 7, 2021, the Removing Defendant filed a letter “in response” to

Plaintiff’s motion to remand. (Doc. 12). For the reasons set forth below, Plaintiff’s motion is

GRANTED, and the case is remanded to the state court from which it was removed.

       “[A]ny civil action . . . of which the district courts of the United States have original

jurisdiction, may be removed” from state to federal court. 28 U.S.C. § 1441(a). “To remove a case

to federal court, a defendant must file a notice of removal within 30 days of receiving the summons

and complaint.” Kleinman v. Ozdemir, No. 13-CV-7530, 2014 WL 1327979, at *1 (S.D.N.Y. Apr.

2, 2014); Fernandez v. Hale Trailer Brake & Wheel, 332 F. Supp. 2d 621, 622 (S.D.N.Y. 2004);

28 U.S.C. § 1446. Where there are multiple defendants sued in a state court action, under 28

U.S.C. § 1446(b), “all defendants who have been properly joined and served must join in or consent

to removal of the action.” 28 U.S.C. § 1446(b)(2)(A). If fewer than all defendants sign the notice

of removal, the strict unanimity rule permits removal only if “all defendants consent to removal

within the statutory thirty-day period.” Metro. Transp. Auth. v. U.S. Fid. & Guar. Co., No. 14-

CV-9059, 2015 WL 1730067, at *3 (S.D.N.Y. Apr. 14, 2015) (emphasis in original).

       In the Second Circuit, each of the non-removing defendants must independently express

their consent to removal. Pietrangelo v. Alvas Corp., 686 F.3d 62, 66 (2d Cir. 2012). This

requirement has been interpreted to require the submission by each defendant of “written consent

unambiguously agreeing to removal.” Payne v. Overhead Door Corp., 172 F. Supp. 2d 475, 477

(S.D.N.Y. 2001). It is well established in this Circuit that it is not sufficient for a non-removing

defendant “to merely advise the removing defendant that it consents to removal and that the

removing defendant may represent such consent to the Court on its behalf.” Bedminster Fin. Grp.,



                                                 2
Ltd. v. Umami Sustainable Seafood, Inc., No. 12-CV-5557, 2013 WL 1234958, at *6 (S.D.N.Y.

Mar. 26, 2013) (citing Codapro Corp. v. Wilson, 997 F. Supp. 322, 326 (E.D.N.Y.1998); In re Vill.

of Kiryas Joel, N.Y., No. 11-CV-8494, 2012 WL 1059395, at *3 (S.D.N.Y. Mar. 29, 2012); Berrios

v. Our Lady of Mercy Med. Ctr., No. 99-CV-21, 1999 WL 92269, at *2 (S.D.N.Y. Feb. 19, 1999)).

Should any defendant fail to provide its consent within the thirty-day period, remand is warranted

as such failure “constitutes a fatal procedural defect in the removal procedure.” Bedminster, 2013

WL 1234958, at *6 (quoting Kiryas Joel, 2012 WL 1059395, at *3).

       On motion to remand by the plaintiff, “the party seeking to remove the case bears the

burden of establishing that removal is proper.” Kleinman, 2014 WL 1327979, at *1; Fernandez,

332 F. Supp. 2d at 623. “All doubts are resolved against removability.” Bedminster, 2013 WL

1234958, at *2.

       The Removing Defendant’s Notice of Removal is not signed by the Yonkers Defendants

and is silent as to their consent to removal. (See generally Not. of Removal). Plaintiff served the

Yonkers Defendants and the Removing Defendant in the state court action on or about March 9,

2021. (Doc. 8-1, “Lord Decl.” Ex. A). The thirty-day removal clock thus began to run on March

9, 2021 and expired on April 8, 2021. Although the Removing Defendant advised in its letter

response to Plaintiff’s motion that Corporation Counsel for the City of Yonkers communicated its

consent to the removal of the action, to date, none of the Yonkers Defendants has appeared in this

removed action and none have provided to the Court their written consent unambiguously agreeing

to removal. The Removing Defendant has not met its burden of establishing that removal is proper

under these circumstances.

        Accordingly, the action is remanded to the state court from which it was removed.




                                                3
       The Clerk of Court is respectfully directed to terminate the motion (Doc. 8), send a copy

of this Order to the Supreme Court of the State of New York, County of Westchester, and to close

this case. All presently scheduled conferences are hereby cancelled.


                                                            SO ORDERED.

Dated: White Plains, New York
       May 10, 2021
                                                            ____________________________
                                                            Philip M. Halpern
                                                            United States District Judge




                                                4
